Citation Nr: 0100202	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-14 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for the service 
connected enucleation of the left eye, currently evaluated as 
40 percent disabling.

2.  Entitlement to an increased rating for the service 
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.

3.  Entitlement to service connection for a right eye 
disability as being proximately due to or the result of the 
service connected left eye disability.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active duty for training from November 1962 
to May 1963 and active service from June 1963 to April 1966 
and from July 1966 to August 1968.

This appeal arises from rating decisions of the Chicago, 
Illinois Regional Office (RO).  The veteran testified before 
the undersigned member of the Board in April 2000 by way of 
videoconferencing technology.


REMAND

The Board notes that the RO has not had the opportunity to 
apply Public Law No. 106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 2096).  Under the terms 
of the Act and Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
the RO should apply the provisions of the Act to the current 
claims.

The veteran contends that higher evaluations are warranted 
for his service connected left eye disability and PTSD.

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  The Court has held that the 
duty to assist the claimant in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The veteran reported on VA 
examination in August 1998 that he was receiving monthly 
treatment at the Westside VA mental health clinic.  He also 
followed a daily regimen of psychotropic medication but he 
did not know the names of the medications or the amount that 
he took.  So that the examiner will have a complete picture 
of the veteran's disability, current outpatient treatment 
records must be obtained.  

As additional information is being requested which may affect 
an examiner's assessment of the veteran's psychiatric 
disability, another psychiatric examination will be ordered.  
In this regard, VA is required to conduct an accurate and 
descriptive medical examination based on the complete medical 
record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. 
App. 121 (1991).  In this case, the August 1998 VA 
psychiatric examination was flawed as the examiner did not 
have the veteran's current psychiatric treatment records.  
The Court has also held that in cases concerning the rating 
of disorders, clinical findings must be related specifically 
to the applicable rating criteria.  Massey v. Brown, 7 Vet. 
App. 204 (1994).  

As the Board's consideration of factors which are wholly 
outside the rating criteria provided by the regulation is 
error as a matter of law (See Massey v. Brown, 7 Vet. App. 
204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992)), the examiner is being furnished the 
pertinent excerpt from the Rating Code governing ratings of 
psychiatric disabilities so that the examiner may address the 
type of information needed by the Board to assign a rating to 
the veteran's disability.    

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name....100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships....70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships....50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)....30

38 C.F.R. § 4.130 (2000)

With regard to the increased rating claim for left eye 
disability, the veteran has contended that he is legally 
blind in the right or non-service connected eye.  38 C.F.R. 
§ 3.383 provides that compensation is payable for the 
combinations of service connected and nonservice connected 
disabilities as if both disabilities were service connected.  
Possible combinations for the implementation of this section 
include the situation claimed by the veteran when there is 
blindness in one eye as a result of service connected 
disability and blindness in the other eye as a result of 
nonservice connected disability.  Unfortunately, the last VA 
eye examination conducted in August 1998 is incomplete and 
does not include a visual examination of the right eye.  
Accordingly, the veteran should be afforded a VA eye 
examination.

With regard to the service connection claim for disability of 
the right eye, the veteran has variously contended that 
current right eye disability was either directly incurred in 
service, is proximately due to the service connected left eye 
disability, or that a preexisting right eye disability was 
aggravated by the service connected left eye disability.  In 
this regard, the Board also notes that it was determined in 
the case of Allen v. Brown, 7 Vet. App. 439 (1995), that 
service connection may be awarded for a disability under 38 
C.F.R. § 3.310 if an existing disability was aggravated by a 
service connected disability.  Thus, the veteran should be 
provided a VA eye examination to include a medical opinion as 
to the etiology of all right eye disability.  

In addition, the Court held in Holland v. Brown, 6 Vet. App. 
443 (1994) that a claim for a total disability rating based 
on individual unemployability due to a service-connected 
disability is "inextricably intertwined" with a rating 
increase claim on the same condition.  Thus, the veteran's 
TDIU claim must be deferred pending the outcome of his other 
claims for higher evaluations.

Accordingly, it is the decision of the Board that further 
development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED to the RO for the 
following action:

1. The RO should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
veteran for his service-connected PTSD 
and eye disability.  Based on his 
response, the RO should obtain copies of 
all such records from the identified 
treatment sources to include complete 
records from the Westside VA mental 
health clinic and associate them with the 
claims folder.

2.  When the above records have been 
entered into the claims folder, the 
veteran should be afforded a VA 
examination by a psychiatrist in order to 
determine the current severity of his 
service-connected PTSD under the criteria 
in DSM IV.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner and reviewed in conjunction 
with the examination.  All appropriate 
testing should be performed in connection 
with this examination in order to 
evaluate fully the veteran's condition.  
A GAF score and an analysis of its 
meaning should be provided.  The examiner 
should provide the a complete rationale 
for all opinions and conclusions and all 
opinions should be supported by reference 
to specific medical records on file.  All 
rating criteria noted above must be 
addressed.  

3.  The veteran should be afforded a VA 
eye examination.  The importance of 
appearing for the scheduled examination 
and the consequences of his failure to do 
so should be made available to the 
veteran.  The claims folder must be made 
available to the examiner prior to the 
examination.  All indicated diagnostic 
tests must be performed and the examiner 
should provide complete visual acuity 
findings for the right eye.    

Based on a review of the medical evidence 
and the current examination, the examiner 
should provide a medical opinion as to 
whether it is at least as likely as not 
that any current right eye disability is 
directly related to service, or is 
proximately due to or was permanently 
aggravated by the veteran's service 
connected left eye disability.  If the 
examiner finds that the service-connected 
left eye disability aggravated an 
existing right eye disability, then the 
examiner should express an opinion as to 
what level of disability is attributable 
to such aggravation.  

4.  The RO should take any other action 
necessary to comply with Public Law 106-
475, the Veterans Claims Assistance Act 
of 2000 (Nov. 9, 2000; 114 Stat. 2096).

5.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  Consideration should 
be given to the provisions of Green, 
Massey, Allen and 38 C.F.R. § 3.383.  If 
the action taken remains adverse to the 
veteran in any way, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case to include the provisions of 
38 C.F.R. § 3.655 which should be adhered 
to in the event that the veteran fails to 
appear for a scheduled examination 
without good cause.  If the veteran fails 
to appear for a scheduled examination, 
the RO should include verification in the 
claims folder as to the date the 
examination was scheduled and the address 
to which notification was sent.  The 
veteran and his representative should 
then be afforded a reasonable opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 

38.02-38.03.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



